Citation Nr: 0531682	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  These issues were remanded by the Board in 
an action dated in April 2003 in order that the veteran be 
apprised of the Veterans Claims Assistance Act of 2000, and 
in order to attempt to obtain private medical records 
identified by the veteran at a November 2003 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to his military service.

2.  The veteran does not have asthma that is attributable to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) show no history 
of hypertension or asthma while in service.  The veteran's 
blood pressure was recorded as being within normal limits at 
138/70 on his July 1966 pre-enlistment examination, and 
124/70 on his separation examination of September 1970.  Of 
record is an Agent Orange protocol examination, given in 1988 
at the VA Medical Center (VAMC) in Cleveland, Ohio, which 
showed no complaints or findings of either hypertension or 
asthma.  Blood pressure was reported as 116/80.  

A treatment record from the Akron Department of Health noted 
on initial visit in 1993 that the veteran had been 
hypertensive "for years."  Blood pressure was recorded as 
110/78, and was described as controlled.  Private treatment 
notes from Kaiser Permanente, dated in 2000 and 2001, show 
the veteran was being treated then for hypertension, and was 
provided with an albuterol inhaler for use as needed.  Those 
records do not indicate the date of onset of hypertension, 
and do not show a definite diagnosis of asthma, or provide 
any evidence as to whether or not either was related to the 
veteran's military service.  

A treatment note from the Cleveland VAMC dated in August 2001 
indicates that the veteran was transferring care to that 
facility, having been previously followed at Kaiser 
Permanente.  The initial treatment note from August 2001 
lists hypertension as an active problem, but makes no mention 
of asthma.  Blood pressure was reported as 138/86.  

VA treatment notes show no treatment for asthma, but a 
January 2002 note stated that asthma had been diagnosed in 
the last couple of years, and that the veteran was on no 
asthma medications at present.  

The report of an annual VA examination given in October 2003 
shows the veteran was being treated for hypertension.  Blood 
pressure was reported as 126/78, and was characterized as 
controlled.  Asthma was not on the list of "active 
problems;" however, the note indicated that the veteran was 
taking albuterol from a metered-dose inhaler as needed, 
though albuterol was not listed as an active outpatient 
medication.  A treatment note dated in November 2004 
indicates uncontrolled hypertension, and that the veteran had 
been diagnosed with asthma in the preceding couple of years, 
with no medications at present.  A December 2004 follow-up 
note shows uncontrolled hypertension as an active problem, 
but not asthma.  The list of active outpatient medications 
included medication for control of blood pressure, and for 
treatment of hay fever/allergy, but none for treatment of 
asthma.  

A VA treatment note dated in April 2005 shows that the 
veteran's blood pressure was 162/107, and that he had been 
non-compliant in taking the medications prescribed to control 
his blood pressure.  A VA treatment note dated in May 2005 
shows that albuterol had been added to the list of active 
outpatient medications.  The veteran stated that had been 
taking his medications for hypertension.  His blood pressure 
was 100/70.

At a May 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had high blood pressure 
during his last year in service.  He recounted his service 
ashore in Vietnam, which included loading 55 gallon drums.  
He could not say what was in the drums, but he implied that 
they may have contained Agent Orange.  He also testified that 
he never knew he had asthma until about 1998 when a doctor 
told him he had it.  Finally, the veteran testified that a 
doctor at the Akron, Ohio, St. Thomas Hospital told him in 
1972 that his blood pressure was high.

On remand from the Board, the RO sent the veteran a letter in 
May 2004 asking him to complete an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in order to obtain records 
from the Akron Thomas Hospital.  The veteran responded in 
December 2004 that all information in support of his claim 
may be obtained from the Stokes VAMC in Cleveland.  The RO 
obtained the most recent records from VAMC Cleveland.  A 
subsequent letter to the veteran, dated in February 2005, 
also asked that he complete an enclosed VA Form 21-4142 in 
order to obtain records from the Akron Thomas Hospital.  The 
veteran responded in May 2005 that he kept getting letters 
from the RO asking for non-VA medical records, but that there 
were no records other than those at the Cleveland VAMC.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); accord Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Certain chronic diseases, including 
hypertension, may be presumed to have been incurred in or 
aggravated by active military service if they become manifest 
to a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2005).

A.  Hypertension

Here, there is clear evidence that the veteran has a current 
diagnosis of hypertension.  However, there is no medical 
evidence of in-service incurrence or aggravation of 
hypertension.  The veteran averred at his hearing that he had 
high blood pressure during his last year of military service.  
However, while the veteran's SMRs show many visits to sick 
bay, especially during his last year in service, there is no 
mention of high blood pressure at any time while in service.  
As noted, the blood pressure recorded at the time of his 
separation examination was within normal limits.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

The Board also notes that on the veteran's original claim 
form, received in December 1999, he claimed that his 
hypertension disability began in January 1993, and that 
pertinent records could be obtained from the Akron Health 
Department.  As noted above, records from the Akron Health 
Department are of record, and they show on first visit in 
1993 that the veteran had been hypertensive for years, but 
did not otherwise indicate the date of onset or the etiology 
of the veteran's hypertension.  

Notwithstanding that the veteran originally claimed that his 
hypertension began in 1993, more than 20 years after leaving 
military service, the veteran averred at his hearing that he 
was told in 1972 by a doctor at the Akron St. Thomas Hospital 
that he had high blood pressure.  VA attempts to obtain those 
records were unsuccessful because of the veteran's failure to 
sign and return to the RO the VA forms authorizing release of 
information, and because of his continued insistence that the 
only records supporting his claims were VA records.  Further, 
the veteran was released from active duty in October 1970.  
Thus, even if there was a diagnosis of hypertension in 1972, 
it would not have been within the one-year period following 
military service which would have permitted presumptive 
service connection.  

In sum, service connection for hypertension is not warranted 
because the evidence shows that the veteran did not have 
hypertension while in active military service, nor within the 
one-year presumptive period following service.  Additionally, 
no examiner has linked the current diagnosis to his military 
service.

B.  Asthma

There is some evidence that the veteran may have a current 
diagnosis of asthma, though the record is inconclusive in 
that there are only notations that asthma had been diagnosed 
"a couple of years ago."  At his hearing, the veteran 
testified that he never knew that he had asthma until a 
doctor told him of it in about 1998.  As noted, a January 
2002 VA treatment note indicated that the veteran had been 
diagnosed with asthma "a couple of years" before, and this 
is consistent with the veteran's testimony of a diagnosis in 
about 1998.  Thus, it appears from the credible evidence of 
record, including the veteran's own testimony, that the first 
diagnosis of asthma would have been no earlier than about 
1998.  Regardless of the foregoing, service connection for 
asthma cannot be granted because the veteran's SMRs show no 
complaints of or treatment for any disease or disorder even 
remotely related to asthma.  Even if it were to be conceded 
that the veteran has a current diagnosis of asthma, without 
medical evidence of an in-service incurrence or aggravation 
of disease or injury, and without medical evidence of a nexus 
between a current disability and the veteran's military 
service, service connection is not warranted.

C.  Agent Orange

The veteran's representative at the hearing implied that the 
veteran's exposure to Agent Orange while in Vietnam may have 
caused the veteran's hypertension or asthma.  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  See C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran is therefore presumed to have 
been exposed to herbicide agents while on active duty in 
Vietnam.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  

The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.

As can be seen, hypertension and asthma are not among the 
diseases for which service connection may be presumed on the 
basis of exposure to herbicide agents.   Thus, service 
connection for hypertension and asthma based on exposure to 
herbicide agents, presumed or otherwise, is not warranted.  
(As noted above, no medical nexus evidence shows any link 
between current disability and service.)

The only evidence of record supportive of the veteran's claim 
that he has hypertension and asthma that are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson, for example, to describe the 
symptoms he experiences, he is not competent to provide 
medical opinion as to their etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The veteran does 
not have hypertension or asthma that is traceable to disease 
or injury incurred in or aggravated during active military 
service.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, and in follow-up notifications dated in May 2004 and 
February 2005.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hypertension 
and asthma, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.   

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  As noted, the RO 
attempted to obtain private medical records from St. Thomas 
Hospital, but the veteran did not sign the required consent 
forms, and, in any event, twice indicated that the only 
medical records pertinent to his claim were held by VA.  See 
38 C.F.R. § 3.159(c)(1)(i) (claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant private 
records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(duty to assist is not a one-way street; if a veteran wishes 
help, he cannot passively wait for it when he may or should 
have information essential in obtaining evidence.)  The Board 
notes that the RO obtained the VA treatment records.  VA has 
no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asthma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


